Exhibit 10.3

 
GUARANTY OF LEASE


GUARANTY OF LEASE (this “Guaranty”) made as of August 9, 2007, by  I-trax, Inc.,
a Delaware corporation, with an address at  4 Hillman Drive, Suite 130, Chadds
Ford, PA 19317 (“Guarantor”), to First Industrial Investment, Inc., a Maryland
corporation, having an office at 311 South Wacker Drive, Suite 4000, Chicago,
Illinois 60606, Attn: Executive Vice President-Operations (“Landlord”).
 
W I T N E S S E T H :


WHEREAS:
 
1.  Landlord has been requested by CHD Meridian Healthcare, LLC, a Delaware
limited liability company, with an office at Burton Hills,40 Burton Hills
Boulevard, Nashville, TN 37215 (“Tenant”), to enter into a Lease dated as of the
date hereof (the “Lease”), whereby Landlord would lease to Tenant, and Tenant
would rent from Landlord, certain premises located at Lot 4 and Lot 5 Creekstone
Commons Subdivision, Brentwood, Tennessee, as more particularly described in the
Lease (the “Premises”).
 
2.  Tenant is a subsidiary of Guarantor, and will derive substantial economic
benefit from the execution and delivery of the Lease.
 
3.  Guarantor acknowledges that Landlord would not enter into the Lease unless
this Guaranty accompanied the execution and delivery of the Lease.
 
4.  Guarantor hereby acknowledges receipt of a copy of the Lease.
 
NOW, THEREFORE, in consideration of the execution and delivery of the Lease and
of other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Guarantor covenants and agrees as follows:
 
                      1.           DEFINITIONS.  Defined terms used in this
Guaranty and not otherwise defined herein have the meanings assigned to them in
the Lease.


                      2.           COVENANTS OF GUARANTOR.


                      2.1.           Guarantor absolutely, unconditionally and
irrevocably guarantees as a primary obligor and not merely as a surety following
Tenant’s default under the Lease: (i) the full and prompt payment of all Base
Rent and Additional Rent and all other rent, sums and charges of every type and
nature payable by Tenant under the Lease, and (ii) the full, timely and complete
performance of all covenants, terms, conditions, obligations and agreements to
be performed by Tenant under the Lease (all of the obligations described in
clauses (i) and (ii), collectively, the “Obligations”).  If Tenant defaults
under the Lease, Guarantor will, without notice or demand, promptly pay and
perform all of the Obligations, and pay to Landlord, when and as due, all Base
Rent and Additional Rent payable by Tenant under the Lease, together with all
damages, costs and expenses to which Landlord is entitled pursuant to any or all
of the Lease, this Guaranty and applicable Laws.


                      2.2           Guarantor agrees with Landlord that (i) any
action, suit or proceeding of any kind or nature whatsoever (an “Action”)
commenced by Landlord against Guarantor to collect Base Rent and Additional Rent
and any other rent, sums and charges due under the Lease for any month or months
shall not prejudice in any way Landlord’s rights to collect any such amounts due
for any subsequent month or
 
1

--------------------------------------------------------------------------------


months throughout the Term in any subsequent Action, (ii) Landlord may, at its
option, without prior notice or demand, join Guarantor in any Action against
Tenant in connection with or based upon either or both of the Lease and any of
the Obligations, (iii) Landlord may seek and obtain recovery against Guarantor
in an Action against Tenant or in any independent Action against Guarantor
without Landlord first asserting, prosecuting, or exhausting any remedy or claim
against Tenant or against any security of Tenant held by Landlord under the
Lease, and (iv) Guarantor will be conclusively bound by a judgment entered in
any Action in favor of Landlord against Tenant, as if Guarantor were a party to
such Action, irrespective of whether or not Guarantor is entered as a party or
participates in such Action.


                      2.3           Any default or failure by the Guarantor to
perform any of its Obligations under this Guaranty shall be deemed an immediate
default by Tenant under the Lease.


         3.         GUARANTOR’S OBLIGATIONS UNCONDITIONAL.


                      3.1           This Guaranty is an absolute and
unconditional guaranty of payment and of performance, and not of collection, and
shall be enforceable against Guarantor without the necessity of the commencement
by Landlord of any Action against Tenant (but Tenant must be in default under
the Lease beyond any applicable notice and cure periods), and without the
necessity of any notice of nonpayment, nonperformance or nonobservance, or any
notice of acceptance of this Guaranty, or of any other notice or demand to which
Guarantor might otherwise be entitled, all of which Guarantor hereby expressly
waives in advance.  The obligations of Guarantor hereunder are independent of,
and may exceed, the obligations of Tenant.


                      3.2           If the Lease is renewed, or the Term
extended, for any period beyond the Expiration Date, either pursuant to any
option granted under the Lease or otherwise, or if Tenant holds over beyond the
Expiration Date, the obligations of Guarantor hereunder shall extend and apply
to the full and faithful performance and observance of all of the Obligations
under the Lease accruing during any renewal, extension or holdover period.


                      3.3           This Guaranty is a continuing guarantee and
will remain in full force and effect notwithstanding, and the liability of
Guarantor hereunder shall be absolute and unconditional irrespective of: (i) any
modifications, alterations or amendments of the Lease (regardless of whether
Guarantor consented to or had notice of same), (ii) any releases or discharges
of Tenant other than the full release and complete discharge of all of the
Obligations, (iii) Landlord’s failure or delay to assert any claim or demand or
to enforce any of its rights against Tenant, (iv) any extension of time that may
be granted by Landlord to Tenant, (v) any assignment or transfer of all of any
part of Tenant’s interest under the Lease (whether by Tenant, by operation of
law, or otherwise), (vi) any subletting, concession, franchising, licensing or
permitting of the Premises, (vii) any changed or different use of the Premises,
(viii) any other dealings or matters occurring between Landlord and Tenant, (ix)
the taking by Landlord of any additional guarantees, or the receipt by Landlord
of any collateral, from other persons or entities, (x) the release by Landlord
of any other guarantor, (xi) Landlord’s release of any security provided under
the Lease, or (xii) Landlord’s failure to perfect any landlord’s lien or other
lien or security interest available under applicable Laws.  Without limiting the
foregoing, this Guaranty shall be applicable to any obligations of Tenant
arising in connection with a termination of the Lease, whether voluntary or
otherwise.  Guarantor hereby consents, prospectively, to Landlord’s taking or
entering into any or all of the foregoing actions or omissions. For purposes of
this Guaranty and the obligations and liabilities of Guarantor hereunder,
“Tenant” shall be deemed to include any and all licensees, franchisees,
assignees, subtenants, permittees or others directly or indirectly operating or
conducting a business in or from the Premises and/or the Property, as fully as
if any of the same were the named Tenant under the Lease.


2

--------------------------------------------------------------------------------


                      3.4           Guarantor hereby expressly agrees that the
validity of this Guaranty and the obligations of Guarantor hereunder shall in no
way be terminated, affected, diminished or impaired by reason of the assertion
or the failure to assert by Landlord against Tenant, of any of the rights or
remedies reserved to Landlord pursuant to the provisions of the Lease or by
relief of Tenant from any of Tenant’s obligations under the Lease or otherwise
by (i) the release or discharge of Tenant in any state or federal creditors’
proceedings, receivership, bankruptcy or other proceeding; (ii) the impairment,
limitation or modification of the liability of Tenant or the estate of Tenant in
bankruptcy, or of any remedy for the enforcement of Tenant’s liability under the
Lease, resulting from the operation of any present or future provision of the
United States Bankruptcy Code (11 U.S.C. § 101 et seq., as amended), or from
other statute, or from the order of any court; or (iii) the rejection,
disaffirmance or other termination of the Lease in any such proceeding.  This
Guaranty shall continue to be effective if at any time the payment of any amount
due under the Lease or this Guaranty is rescinded or must otherwise be returned
by Landlord for any reason, including, without limitation, the insolvency,
bankruptcy, liquidation or reorganization of Tenant, Guarantor or otherwise, all
as though such payment had not been made, and, in such event, Guarantor shall
pay to Landlord an amount equal to any such payment that has been rescinded or
returned.


           4.           WAIVERS OF GUARANTOR.


                      4.1           Without limitation of the foregoing,
Guarantor waives (i) notice of acceptance of this Guaranty and notice of
dishonor, (ii) notice of any actions taken by Landlord or Tenant under the Lease
or any other agreement or instrument relating thereto, (iii) notice of any and
all defaults by Tenant in the payment of Base Rent and Additional Rent or other
rent, charges or amounts, or of any other defaults by Tenant under the Lease,
(iv) all other notices, demands and protests, and all other formalities of every
kind in connection with the enforcement of the Obligations, omission of or delay
in which, but for the provisions of this Section 4.1, might constitute grounds
for relieving Guarantor of its obligations hereunder, and (v) any requirement
that Landlord protect, secure, perfect, insure or proceed against any security
interest or lien, or any property subject thereto, or exhaust any right or take
any action against Tenant or any collateral.


                      4.2           GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PERSON OR ENTITY WITH RESPECT
TO ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH: THIS
GUARANTY; THE LEASE; ANY LIABILITY OR OBLIGATION OF TENANT IN ANY MANNER RELATED
TO THE PREMISES AND/OR THE PROPERTY; ANY CLAIM OF INJURY OR DAMAGE IN ANY WAY
RELATED TO THE LEASE, THE PREMISES AND/OR THE PROPERTY; ANY ACT OR OMISSION OF
TENANT, ITS AGENTS, EMPLOYEES, CONTRACTORS, SUPPLIERS, SERVANTS, CUSTOMERS,
CONCESSIONAIRES, FRANCHISEES, PERMITTEES OR LICENSEES; OR ANY ASPECT OF THE USE
OR OCCUPANCY OF, OR THE CONDUCT OF BUSINESS IN, ON OR FROM THE PREMISES AND/OR
THE PROPERTY.  GUARANTOR SHALL NOT IMPOSE ANY COUNTERCLAIM OR COUNTERCLAIMS OR
CLAIMS FOR SET-OFF, RECOUPMENT OR DEDUCTION OF RENT IN ANY ACTION BROUGHT BY
LANDLORD AGAINST GUARANTOR UNDER THIS GUARANTY EXCEPT FOR ANY COMPULSORY
COUNTERCLAIMS.  GUARANTOR SHALL NOT BE ENTITLED TO MAKE, AND HEREBY WAIVES, ANY
AND ALL DEFENSES AGAINST ANY CLAIM ASSERTED BY LANDLORD OR IN ANY SUIT OR ACTION
INSTITUTED BY LANDLORD TO ENFORCE THIS GUARANTY OR THE LEASE.  IN ADDITION,
GUARANTOR HEREBY WAIVES, BOTH WITH RESPECT TO THE LEASE AND WITH RESPECT TO THIS
GUARANTY, ANY AND ALL RIGHTS WHICH ARE WAIVED BY TENANT UNDER THE LEASE, IN THE
SAME MANNER AS IF ALL SUCH WAIVERS WERE FULLY RESTATED HEREIN.  THE LIABILITY OF
GUARANTOR UNDER THIS GUARANTY IS PRIMARY AND UNCONDITIONAL.


3

--------------------------------------------------------------------------------


                      5.           SUBROGATION.  Guarantor shall not be
subrogated, and hereby waives and disclaims any claim or right against Tenant by
way of subrogation or otherwise, to any of the rights of Landlord under the
Lease or otherwise, or in either or both of the Premises and the Property, which
may arise by any of the provisions of this Guaranty or by reason of the
performance by Guarantor of any of its Obligations hereunder until such time as
the obligations have been satisfied.  Guarantor shall look solely to Tenant for
any recoupment of any payments made or costs or expenses incurred by Guarantor
pursuant to this Guaranty.  If any amount shall be paid to Guarantor on account
of such subrogation rights at any time when all of the Obligations shall not
have been paid and performed in full, Guarantor shall hold such amount in trust
for Landlord and shall pay such amount to Landlord immediately following receipt
by Guarantor, to be applied against the Obligations, whether matured or
unmatured, in such order as Landlord may determine. Guarantor hereby
subordinates any liability or indebtedness of Tenant now or hereafter held by
Guarantor to the obligations of Tenant to Landlord under the Lease.


                  6.         REPRESENTATIONS AND WARRANTIES OF
GUARANTOR.  Guarantor represents and warrants that:


                      6.1           Guarantor is a Delaware corporation; has all
requisite power and authority to enter into and perform its obligations under
this Guaranty; and this Guaranty is valid and binding upon and enforceable
against Guarantor without the requirement of further action or condition.


                      6.2           The execution, delivery and performance by
Guarantor of this Guaranty does not and will not (i) contravene any applicable
Laws or any contractual restriction binding on or affecting Guarantor or any of
its properties, or (ii) result in or require the creation of any lien, security
interest or other charge or encumbrance upon or with respect to any of its
properties.


                      6.3           There is no action, suit or proceeding
pending or threatened against or otherwise affecting Guarantor before any court
or other governmental authority or any arbitrator that may materially adversely
affect Guarantor’s ability to perform its obligations under this Guaranty.


                      6.4           Guarantor’s principal place of business is
set forth in the first paragraph of this Guaranty.


                      6.5           Tenant is a subsidary of Guarantor.


           7.           NOTICES.  Any consents, notices, demands, requests,
approvals or other communications given under this Guaranty shall be given as
provided in the Lease, as follows:


                      7.1           if to Guarantor at Guarantor’s address set
forth on the first page of this Guaranty, Attention:  General Counsel; and


                      7.2           if to Landlord, at Landlord’s address set
forth on the signature page of the Lease (with a copy to Landlord’s attorney as
also set forth on the signature page to the Lease); or to such other addresses
as either Landlord or Guarantor may designate by notice given to the other in
accordance with the provisions of this Section 7.2.


           8.           CONSENT TO JURISDICTION; WAIVER OF IMMUNITIES.  The
undersigned hereby (a) consents and submits to the jurisdiction of the courts of
the State of Tennessee and the federal courts sitting in the State of Tennessee
and shall be subject to service of process in the State of Tennessee with
respect to any dispute there arising, directly or indirectly, out of this
Guaranty, (b) waives any objections which the undersigned may have to the laying
of venue in any such suit, action or proceeding in either
 
4

--------------------------------------------------------------------------------


such court, (c) agrees to join Landlord in any petition for removal to either
such court, and (d) agrees to join Landlord in any petition for removal to
either and such court.  The undersigned hereby acknowledges and agrees that
Landlord may obtain personal jurisdiction and perfect service of process by any
means now or hereafter permitted by applicable law.  Nothing above shall limit
Landlord’s choice of forum for purposes of enforcing this Guaranty.


           9.           MISCELLANEOUS.


                      9.1           Guarantor further agrees that Landlord may,
without notice, assign this Guaranty in whole or in part to any successor to
Landlord’s interest in the Lease.  If Landlord disposes of its interest in the
Lease, “Landlord,” as used in this Guaranty, shall mean Landlord’s successors
and assigns.  This Guaranty may not be assigned by Guarantor.


                      9.2           Guarantor promises to pay all of Landlord's
expenses, including, without limitation, reasonable attorneys' fees and costs,
incurred by Landlord in enforcing the terms and conditions of either or both of
the Lease and this Guaranty.


                      9.3           Guarantor shall, from time to time within
ten (10) days after receipt of Landlord’s request, execute, acknowledge and
deliver to Landlord a statement certifying that this Guaranty is unmodified and
in full force and effect (or if there have been modifications, that the same is
in full force and effect as modified and stating such modifications).  Such
certificate may be relied upon by any prospective purchaser, lessor or lender of
all or a portion of the Premises and/or Property.


                      9.4           If any portion of this Guaranty shall be
deemed invalid, unenforceable or illegal for any reason, such invalidity,
unenforceability or illegality shall not affect the balance of this Guaranty,
which shall remain in full force and effect to the maximum permitted extent.


                      9.5           The provisions, covenants and guaranties of
this Guaranty shall be binding upon Guarantor and its heirs, successors, legal
representatives and assigns, and shall inure to the benefit of Landlord and its
successors and assigns, and shall not be deemed waived or modified unless such
waiver or modification is specifically set forth in writing, executed by
Landlord or its successors and assigns, and delivered to Guarantor.


                      9.6           Whenever the words “include”, “includes”, or
“including” are used in this Guaranty, they shall be deemed to be followed by
the words “without limitation”, and, whenever the circumstances or the context
requires, the singular shall be construed as the plural, the masculine shall be
construed as the feminine and/or the neuter and vice versa.  This Guaranty shall
be interpreted and enforced without the aid of any canon, custom or rule of law
requiring or suggesting construction against the party drafting or causing the
drafting of the provision in question.


                      9.7           Each of the rights and remedies herein
provided are cumulative and not exclusive of any rights or remedies provided by
law or in the Lease or this Guaranty.


                      9.8           The provisions of this Guaranty shall be
governed by and interpreted solely in accordance with the internal laws of the
State of Tennessee, without giving effect to the principles of conflicts of law.


                      9.9           The execution of this Guaranty prior to
execution of the Lease shall not invalidate this Guaranty or lessen the
Obligations of Guarantor hereunder.


5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first above written.
 
 
GUARANTOR:
   
I-trax, Inc., a Delaware corporation
       
By:
/s/ Frank A. Martin
Name:
Frank A. Martin
Its:
Chairman

 
 
6 

--------------------------------------------------------------------------------
